Citation Nr: 0418938	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-06 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for insomnia.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran's appeal also initially included the issue of 
entitlement to service connection for narcolepsy.  This 
benefit, however, was granted by a February 2003 rating 
decision.  As the veteran has not expressed disagreement with 
the initial evaluation assigned for his narcolepsy (40 
percent), this issue is not in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A December 2003 private medical records reflects a diagnosis 
of insomnia, and the veteran's service medical records 
indicate that he was treated for sleeping difficulties during 
service.  The Board further observes that service connection 
is in effect for narcolepsy, and the evidence in this case is 
unclear as to whether the veteran's insomnia is part and 
parcel of his narcolepsy or is otherwise related to his 
military service.  As such, the Board finds that the veteran 
should be scheduled for the appropriate examination to 
address his contentions as to this issue.  38 C.F.R. 
§ 3.159(c)(4).

As for the PTSD claim, a diagnosis of PTSD is of record, and 
the veteran has indicated that the stressors he suffered 
during service include being informed about a sexual assault 
suffered by his service comrade, undergoing training in a gas 
chamber, and learning about the death of his company 
commander.  Upon reviewing the veteran's medical records and 
considering the statements submitted in support of his PTSD 
claim, the Board finds that the veteran should be scheduled 
for a VA PTSD examination to address his assertions 
concerning this claim.

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be scheduled for 
the appropriate VA examination to 
determine the nature and etiology of any 
insomnia that might be present.  The 
examiner should offer an opinion, based 
on a review of the record, as to whether 
it is at least as likely as not (a 50 
percent or more likelihood) that insomnia 
is related to the veteran's military 
service or is proximately due to or the 
result of the veteran's service-connected 
narcolepsy.  It is imperative that the 
claims file be made available to the 
examiner and reviewed by the examiner in 
connection with the examination.

2.  The veteran should be afforded a VA 
psychiatric examination.  It is 
imperative that the examiner review the 
claims folder prior to the examination.  
The examiner should state whether the 
veteran has PTSD, and, if so, should 
render an opinion as to whether the 
veteran's PTSD results from the veteran's 
asserted stressors (being informed about 
a sexual assault suffered by his service 
comrade, undergoing training in a gas 
chamber, and learning about the death of 
his company commander).  It is imperative 
that the claims file be made available to 
the examiner and reviewed by the examiner 
in connection with the examination.

3.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefits sought are not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



